Citation Nr: 1801801	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart disorder, manifested by heart palpitations.

2. Entitlement to an initial compensable rating for left ankle scar, prior to December 3, 2015, and to a rating higher than 10 percent, thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1977, September 1977 to July 1979, and April 1981 to September 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The matter is now handled by the RO in St. Petersburg, Florida. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In June 2015, the Board remanded these claims for additional development.  In October 2016, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA). See 38 C.F.R. § 20.901 (2017). A VHA opinion was received in December 2016.

In a March 2016 rating decision, the RO granted an increased evaluation of 10 percent for the Veteran's left ankle scar, effective December 3, 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1. The Veteran's premature ventricular contractions had an onset during service.

2. Resolving reasonable doubt in favor of the Veteran, valvular heart disease, aortic insufficiency and tricuspid regurgitation, had an onset during the one-year period following the Veteran's discharge from service and manifested to a compensable degree during this period. 

3. Prior to December 3, 2015, the Veteran's left ankle scar was painful.

4. From December 3, 2015, the Veteran's left ankle scar is not manifested by three or four scars that are unstable or painful.


CONCLUSIONS OF LAW

1. Service connection for a heart disorder, diagnosed as premature ventricular contractions, valvular heart disease, aortic insufficiency and tricuspid regurgitation, is established. 38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Prior to December 3, 2015, the criteria for an initial rating of 10 percent, but no higher, for a left ankle scar are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Code 7804 (2017).

3. From December 3, 2015, the criteria for a rating higher than 10 percent for a left ankle scar are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Code 7804 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

In this case, the Board is granting the Veteran's claim for a heart disorder. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the Veteran's increased rating claim, the Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as entitlement to a higher initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. The Veteran received a timely SOC in September 2011.

The VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.

In June 2015, the Board remanded these claims for additional development. The evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2016, the Board obtained an expert medical opinion from the VHA.
 
The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Entitlement to Service Connection for a Heart Disorder 

The Veteran seeks entitlement to service connection for a heart disorder. He contends that his current heart disorder, specifically a heart valve problem, had an onset during service.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include valvular heart disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases, such as valvular heart disease, for example, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence of a disease or injury and a causal relationship between a present disability and the in-service disease or injury is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Valvular heart disease is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts & Analysis

First, the Board notes that the Veteran is diagnosed with premature ventricular contractions, heart valvular disease, aortic insufficiency and tricuspid regurgitation. See, e.g., June 2009 VA examination, August 2010 VA cardiology consultation, February 2016 VA examination. As such, Shedden element (1), current diagnosis, is met.

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that there is sufficient evidence of in-service symptoms. The Veteran's service treatment records show that a July 1980 electrocardiogram (ECG or EKG) was within normal limits. An April 1981 Report of Medical Examination noted sinus bradycardia with early repolarization. A March 1982 ECG was within normal limits. A February 1983 ECG noted sinus bradycardia (rate 50), within normal limits. A 1984 ECG demonstrated sinus bradycardia. A February 1986 ECG revealed unifocal recurrent premature ventricular contractions (PVCs). In March 1986, the Veteran was sent for evaluation of a murmur and his abnormal ECG. The Veteran was noted to be asymptomatic with no history of medical problems. Examination revealed a regular heart rate and rhythm with no murmurs, rubs, gallops or clicks noted. An ECG demonstrated an inverted T-wave in lead III, which was a normal variant, and unifocal PVCs. He was assessed with unifocal PVCs. It was noted that if the physicians were unable to document a cause for the PVCs and the Holter monitor showed only unifocal, isolated PVCs, there was no reason to treat the Veteran, as it was a benign condition and the Veteran would not be restricted in any way medically. He was also assessed with a history of a heart murmur. The examiner stated that no murmur was heard and if there was an intermittent murmur present, it was probably a flow murmur. The plan was to conduct potassium and thyroid studies, an echocardiogram, and a 24-hour Holter monitor. The echocardiogram was negative. The Holter monitor revealed frequent unifocal PVCs with no couplets. A February 1987 ECG demonstrated sinus bradycardia and "Inferior St-T changes". A March 1988 Report of Medical Examination noted that the Veteran had a history of PVCs with a complete workup done two years prior, resulting in a diagnosis of benign arrhythmias. The March 1988 EKG was within normal limits. A March 1990 ECG noted sinus bradycardia and sinus arrhythmia. A February 1992 ECG demonstrated sinus bradycardia with a single PVC. It was noted that he was "worked up" in 1986 and found to be normal variant. An April 1993 Medical Examination noted that the Veteran had sinus bradycardia with response to movement - normal variant. The examiner noted that the Veteran had heart palpitations documented in the health record. An August 1998 ECG demonstrated marked sinus bradycardia and early repolarization. A July 2000 ECG demonstrated marked sinus bradycardia. A February 2002 Report of Medical History stated that the Veteran had a documented heart murmur; however, he was evaluated for a possible murmur in 1986 and no murmur was detected. An ECG from April 2003 demonstrated marked sinus bradycardia. A May 2003 Report of Medical History indicated the Veteran was evaluated for palpitations in 1985 with a Holter monitor, but it was not causing any known problems. A March 2006 Report of Medical History noted that the Veteran had an arrhythmic heartbeat. The March 2006 ECG demonstrated marked sinus bradycardia; it was noted that when compared with the ECG of June 2004, no significant change was found. A July 2006 ECG demonstrated marked sinus bradycardia with possible left atrial enlargement, septal infarct. It was noted that when compared with the ECG from March 2006, septal infarct was now present. During a March 2007 Report of Medical History, the Veteran indicated he had palpitations, pounding heart or abnormal heartbeat. The March 2007 Medical Examination indicated that the Veteran had bradycardia, noted previously. Therefore, the Board finds that Shedden element (2) is met.

As for Shedden element (3), nexus, the Board notes that the evidence indicates the Veteran's PVC's had an onset during service. The Veteran complained of and was monitored for palpitations on numerous occasions during service, resulting in an in-service diagnosis of PVCs; the Veteran also has a current diagnosis of PVCs. As such, the Board finds service connection for this disorder is granted based on an onset during service. 

As for the remaining diagnosed heart disorders, heart valvular disease, aortic insufficiency and tricuspid regurgitation, the Board finds that the evidence suggests that his disorder had an onset within one year of discharge from service. The Board notes that the Veteran continued to experience heart symptoms at separation from service, as well as post-service. The Veteran was afforded a VA examination in June 2009. He reported heart palpitations for approximately 30 years with symptoms of shortness of breath and chest pressure. The examiner noted that both an EKG and a Holter monitor confirmed the diagnosis of arrhythmia. In August 2010, the Veteran was diagnosed with benign, unifocal PVCs, or heart palpitations, as well as aortic insufficiency and tricuspid regurgitation. See August 2010 VA cardiology consultation echo procedure note. The Veteran was afforded a VA examination in December 2015. The Veteran reported that he occasionally felt palpitations. After examination, the examiner indicated that the Veteran did not have a diagnosed heart condition; however, the examiner noted that "valve" was the etiology of the Veteran's heart condition. An addendum opinion was obtained in February 2016 to clarify the Veteran's diagnosis. The examiner stated that the Veteran has mild heart valve disease, and aortic insufficiency and tricuspid regurgitation were found on echo in 2010.  The December 2016 VHA opinion was negative; however, significantly, the opinion clarifies that aortic insufficiency and tricuspid regurgitation are forms of valvular heart disease which were found on the 2010 echocardiogram conducted within a year of the Veteran's military service. 

Valvular heart disease is evaluated under Diagnostic Code 7000. See 38 C.F.R. § 4.104 (2017). This code provides that valvular heart disease warrants a rating of 10 percent when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. The Board finds that his heart valvular disease, including aortic insufficiency and tricuspid regurgitation, had its onset during the one-year period following the Veteran's discharge from active duty service. Furthermore, resolving reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence suggests that the Veteran's valvular heart disease manifested to a compensable degree within one year following his separation from active duty service as the Veteran repeatedly reported shortness of breath and palpitations.

The Board finds that despite the negative etiological opinions of record, the Veteran's extensive in-service treatment and lay statements of continuity of his symptoms cannot be ignored. Here, the Board acknowledges the Veteran's lay history of his disorder. The Board notes that the Veteran's symptoms and diagnoses during service were continually documented. Post service, the Veteran complained of the same symptoms, which ultimately resulted in his current diagnoses. The Board finds these statements highly probative. Furthermore, in this case, valvular heart disease is an enumerated chronic disease under 38 C.F.R. § 3.309 as stated above. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Thus, the Board assigns probative value to these lay statements regarding continuity. 

In view of the totality of the evidence, including the Veteran's documented in-service heart symptoms, current findings of multiple heart disorders, and credible assertions of continuity of symptomatology, the Board finds that the currently diagnosed valvular heart disease, aortic insufficiency and tricuspid regurgitation, had an onset within one year of discharge from service. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. As such, the Veteran's service connection for claimed heart disorder, currently diagnosed as PVC's, valvular heart disease, aortic insufficiency and tricuspid regurgitation, is granted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an Initial Compensable Rating for a Left Ankle Scar, Prior to December 3, 2015, and to a Rating Higher than 10 Percent, Thereafter 

The Veteran seeks an increased rating for his left ankle scar. 

Service connection for a left ankle scar was granted in an October 2009 rating decision, at which time a noncompensable rating was assigned, effective October 1, 2009. In a March 2016 rating decision, the RO granted a rating of 10 percent, effective December 3, 2015. 

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Facts & Analysis

The Veteran is rated as noncompensable, prior to December 3, 2015, and as 10 percent disabled, thereafter, under Diagnostic Code 7804, which applies to unstable or painful scars. A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note 1. 

If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id. at Note 2.

Facts

The Veteran was afforded a VA examination in June 2009. The examiner stated that it was a linear scar, measuring 6 centimeters (cm) by 0.3 cm. The scar was not painful on examination. There is no noted skin breakdown. The examiner reported that it was a superficial scar with no underlying tissue damage. There was no inflammation, edema, keloid formation, and the scar was not disfiguring. The examiner noted that the scar did not limit the Veteran's motion and there was no limitation of function due to the scar.

The Veteran was afforded a VA examination in June 2013. The examiner indicated the Veteran's scar was not painful or unstable. It was described as a linear scar, 4 cm long. 

The Veteran testified during the January 2015 Board Hearing that his scar has always been sensitive, but that he did not complain about it because it was not unbearable. He testified that he has worn low cut socks for years to avoid applying pressure to the scar. He also stated that within the prior year, his scar would feel hot, to the point where it interfered with his sleep. 

The Veteran was afforded a VA examination in December 2015. The examiner reported that his scar was tender, and burned at night, interfering with his sleep. The scar was not reported to be unstable. The examiner reported that the scar was 5 cm long. 

Analysis

The Board finds that the Veteran is entitled to an initial rating of 10 percent, but no higher, prior to December 3, 2015. The Veteran testified in January 2015 that he has always experienced sensitivity in his left ankle scar, to the point where he has had to wear low cut socks for years. He also testified he began experiencing burning pain that interfered with his sleep. As such, the Board finds that the Veteran's scar was painful, prior to December 3, 2015, and warrants a rating of 10 percent. After December 3, 2015, a rating higher than 10 percent is not warranted, however, as the evidence does not indicate the Veteran suffers from three or four scars that are unstable or painful.  

The Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort. See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"). The Board has considered the Veteran's statements when awarding a rating of 10 percent, prior to December 3, 2015. Pertaining to a rating higher than 10 percent, however, the Veteran's lay statements are outweighed by objective medical evidence, namely, examinations and measurements taken by a medical professional. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In summary, based on the evidence of record, the Board finds that the Veteran is entitled to an initial rating of 10 percent, but no higher, for his left ankle scar, prior to December 3, 2015.


ORDER

Entitlement to service connection for a heart disorder, diagnosed as premature ventricular contractions, heart valvular disease, aortic insufficiency and tricuspid regurgitation, is granted.

Prior to December 3, 2015, entitlement to an initial rating of 10 percent, but no higher, for the Veteran's left ankle scar is granted, subject to the law and regulations governing the award of monetary benefits.

From December 3, 2015, entitlement to a rating higher than 10 percent for the Veteran's left ankle scar is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


